DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments filed 8/25/2021, with respect to the claim objections of claims 11 and 13 have been fully considered and are persuasive.  The claim objections of claims 11 and 13 has been withdrawn. 

Applicant’s arguments, see Remarks filed 8/25/2021, with respect to the rejection(s) of claim(s) 3-11 under 35 U.S.C. 112(b) and the rejection of claims 1-4, 9 and 13; 5-7; 10 and 15; and 12 under 35 U.S.C. 103 as being unpatentable over Hennige et al. (US 2005/0221165), Yoshida et al. (US 2001/0005560), Anandan et al. (US 2014/0272489); Yashiki et al. (US 2014/0349168); Takeuchi et al. (US 6,096,456); Seo et al. (US 2007/0122716), Hennige et al. (US 2007/0099072) and Mizuno et al. (US 2013/0330592) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b) as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the Layer B, the Layer C and the Layer D are sequentially attached to either or both sides of the Layer A”.  This limitation renders the claim indefinite because in the case where Layer B, Layer C and Layer D are sequentially attached to both sides of Layer A, it is unclear whether a single multi-layer comprised of BCD is attached to both sides of Layer A resulting in a long, folded multi-layer of BCD with Layer A slotted within said folded multi-layer or two multi-layers each comprised of BCD are each attached to either sides of Layer A.
Further, claims 3, 6, 9 and 11-13 each reference one of Layer B, Layer C and/or Layer D.  In the case where Layer B, Layer C and Layer D are sequentially attached to both sides of Layer A, it is unclear as to which Layer B, which Layer C or which Layer D each of the references refer to.
Claim 13 recites several structures.  This limitation renders the claim indefinite because in some cases, one or more of Layer B, Layer C and Layer D is formed on one side of Layer A but not sequentially in the form of Layer B, Layer C and Layer D in this order.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             11/24/2021